REVISED December 10, 2008

          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                        United States Court of Appeals
                                                                 Fifth Circuit
                               No. 08-60044                  FILED
                             Summary Calendar            December 3, 2008

                                                       Charles R. Fulbruge III
ABELARDO ANTONIO OROZCO                                        Clerk

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                                 A76 446 029


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Abelardo Antonio Orozco, a native and citizen of Colombia, petitions for
review of an order of the Board of Immigration Appeals affirming the
Immigration Judge’s denial of withholding of removal and request for relief
under the Convention Against Torture. Orozco argues that the BIA erred in
finding that he did not suffer past persecution or did not have a well-founded


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                      No. 08-60044

fear of future persecution or torture because of his immutable characteristics or
political beliefs.
      The Secretary of Homeland Security or Attorney General is authorized, in
his discretion, to grant asylum to aliens who qualify as refugees.1 An alien is a
refugee when he is outside of his country and “is unable or unwilling to return
to, and is unable or unwilling to avail himself or herself of the protection of, that
country because of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group, or political
opinion.”2 To be eligible for withholding of removal, an alien must demonstrate
a “clear probability” of persecution upon return.3
      To be eligible for protection under the CAT, an alien must establish that
he would be subject to torture “by or at the instigation of or with the consent or
acquiescence of a public official or person acting in an official capacity.”4
      Orozco’s assertion that he, as a detective, was threatened by a series of
telephone calls in 1993 does not establish that he was persecuted because of his
political opinion or that he has a well-founded fear of persecution or torture,
under government sanction, for his political opinion in the future if he is
returned to Colombia.5 Orozco has not shown any error of law in the IJ’s and
BIA’s conclusion that he is not eligible for withholding of removal or relief under
CAT, and has not shown that the decision is not supported by substantial
evidence in the record.



      1
          8 U.S.C. § 1158(b)(1).
      2
          8 U.S.C. § 1101(a)(42)(A).
      3
          Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      4
          8 C.F.R. § 1208.18(a)(1).
      5
       See INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992); Tamara-Gomez
v. Gonzales, 447 F.3d 343, 350 (5th Cir. 2006).

                                           2
                              No. 08-60044

     Orozco has not argued on appeal that his claim for asylum was not time
barred. This issue is deemed abandoned.
     PETITION DENIED.




                                    3